SILVERMAN, Circuit Judge,
concurring:
I would hold that Capianco also came forward with enough evidence to avoid summary judgment on his estoppel claim. Capianco alleges that a Hartford representative caused to be passed along to him, via his employer’s H.R. department, the assurance that his pre-existing condition would be covered. This was not idle chitchat or lunchroom gossip, but a formal written response to a specific inquiry made by an individual with a serious disease. In my opinion, these circumstances, if proven to be true, are sufficiently extraordinary to invoke equitable estoppel.